UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 021-165129 SAN LOTUS HOLDING INC. (Exact name of registrant as specified in its charter) California 45-2960145 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2 HACIENDA HEIGHTS CA 91745 (Address of principal executive office and zip code) 626-961-6522 (phone) (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox  As of June 30, 2017, 39,725,558shares of the Registrant's common stock, $1 par value, were outstanding. SAN LOTUS HOLDING INC. FORM 10-Q For the quarter ended June 30, 2017 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of June 30, 2017 (Unaudited) and December 31, 2016 (Audited) Condensed Consolidated Statements of Income and Comprehensive Income for the six months ended June 30, 2017 and 2016 (Unaudited) Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2017 and 2016 (Unaudited) Notes to Unaudited Consolidated Financial Statements. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Item 3 Quantitative and Qualitative Disclosures About Market Risk. Item 4 Controls and Procedures. PART II - OTHER INFORMATION Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Mine Safety Disclosures. Item 5. Other Information. Item 6. Exhibits. CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this "Report") contains "forward-looking statements." Forward-looking statements discuss matters that are not historical facts.
